                                                    j 'i
                                                        --•---- ------=======-i
                                                         J~ nr, nT\T'\l                 0
                                                   i 1,    l,_,-,.ij_ ..,,..i,,....,    ~Ji...,,.l ! j,,
                                                   !
                                                   I ·;-,_ --\ .,-,1, •; ,(T'                    ~--"T'
                                                   f I.,;.:. __./L.... ,,) lV!f~,.1 ~~                 .a.
UNITED STATES DISTRICT COURT
                                                  +! l:.:'. Er".:_;~-:r:".:                                  t'l\LLY flED
                                                                                                                             l'i
                                                                                                        1
SOUTHERN DISTRICT OF NEW YORK
                                                  t I ,,.__ ,. ' ··. ..
-----------------------------------x
                                                   l~ :Vi~-.:;.~-~~~ _ _ l,_:~ -- -_----d~
MATTHEW W. SOLTIS,                                l i      .l   Ja.. ,1.
                                                                           i--i ..
                                                                           • _,,


                                                  ~_:...~:._,_~~~~~._.,~A~•~~--:.p•::J
                                                                                      !1
                                                                                       _;.
                                                                                                     :; r...
                                                                                                     _,..,>'.        -   ~--- ~




                         Plaintiff,          18 Civ. 0490                                     (HBP)

     -against-                               OPINION
                                             AND ORDER
NANCY A BERRYHILL,
Commissioner of Social Security

                         Defendant.

-----------------------------------x




              PITMAN, United States Magistrate Judge:


I.   Introduction


              Plaintiff Matthew W. Soltis brings this action pursuant

to section 205(g) of the Social Security Act            (the "Act"), 42

U.S.C. § 405(g), seeking judicial review of a final decision of

the Commissioner of Social Security (the "Commissioner"), denying

his application for supplemental secure income ("SSI")                                              and

disability insurance benefits ("DIB").       All parties have con-

sented to my exercising plenary jurisdiction pursuant to 28

U.S.C.    §   636(c).   Plaintiff and the Commissioner have both moved

for judgment on the pleadings pursuant to Rule 12(c) of the

Federal Rules of Civil Procedure (Docket Item ("D.I.") 13, 16)

For the reasons set forth below, the Commissioner's motion for

judgment on the pleadings is granted, and plaintiff's motion is

denied.
II.   Facts 1


      A.   Procedural Background


            On May 7, 2014, plaintiff filed an application for SSI

and DIB, alleging that he became disabled on January 1, 2011 due
                               2
to autism spectrum disorder,       executive dysfunction,   3
                                                                epilepsy 4




     'I recite only those facts relevant to my resolution of the
pending motions.   The administrative record that the Commissioner
filed pursuant to 42 U.S.C. § 405(g) (see Notice of Filing for
Administrative Record, dated Apr. 25, 2018 (D.I. 10) ("Tr.") more
fully sets out plaintiff's medical history.
      2
      Autism spectrum disorders refer to pervasive developmental
disorders "characterized by impairment of development in multiple
areas, including the acquisition of reciprocal social
interaction, verbal and nonverbal communication skills, and
imaginative activity and by stereotyped interests and behaviors;
included are autistic disorder, Rett syndrome, childhood
disintegrative disorder, and Asperger syndrome." Dorland's
Illustrated Medical Dictionary, at 549, 552 (32nd ed. 2012)
("Dorland' s").
      3
      Executive dysfunction refers to difficulties in the areas
of concentration, remembering information, time management,
organization and multitasking.  Obsessive compulsive disorder and
autism can cause executive dysfunction symptoms.  Executive
Dysfunction, Healthline, available at https://www.healthline.com/
health/executive-dysfunction (last visited Mar. 18, 2019).
      4
      Epilepsy is a central nervous system disorder in which
brain activity becomes abnormal, causing seizures or periods of
unusual behavior, sensations and occasional loss of awareness.
Seizure symptoms can vary widely; some individuals with epilepsy
simply stare blankly for a few seconds during a seizure, while
others repeatedly twitch their arms or legs.  Epilepsy is
commonly treated and controlled with medication.   Epilepsy, Mayo
Clinic, available at https://www.mayoclinic.org/diseases-
conditions/epilepsy/symptoms-causes/syc-20359993 (last visited
Mar. 18, 2019).

                                     2
and anxiety (Tr. 101).       After his application for benefits was

initially denied on October 7, 2014, he requested, and was

granted, a hearing before an administrative law judge ("ALJ")

(Tr. 114-29).

          On September 9, 2016, plaintiff and his attorney

appeared before ALJ Robert Gonzalez for a hearing, at which

plaintiff and a vocational expert testified (Tr. 37-100).       On

January 13, 2017, the ALJ issued his decision finding that

plaintiff was not disabled (Tr. 18-30).       This decision became the

final decision of the Commissioner on December 18, 2017 when the

Appeals Council denied plaintiff's request for review (Tr. 1-6).

Plaintiff timely commenced this action on January 19, 2018

seeking review of the Commissioner's decision (Complaint, dated

Jan. 18, 2018    (D. I. 1)   ("Compl. ")).


     B.   Social Background


           Plaintiff was born on February 13, 1992 and was 18

years old at the time he filed his application for SSI and DIB

(Tr. 186, 190)      Plaintiff started experiencing petit mal sei-

zures 5 when he was approximately four years old and was diagnosed


     5
      Petit mal seizures, or absence seizures, are a type of
generalized seizure that commonly occur in children and are
characterized by staring into space or subtle body movements,
such as eye blinking or lip smacking.   Epilepsy, Mayo Clinic,
available at https://www.mayoclinic.org/diseases-
conditions/epilepsy/symptoms-causes/syc-20359993 (last visited
                                                    (continued ... )

                                       3
                                            6
with Asperger Syndrome ("Asperger's")           when he was five years old

(Tr. 386)

            During high school, plaintiff worked at a local library

where his main responsibilities were helping patrons find books,

organizing and stocking (Tr. 51).      Plaintiff also held a seasonal

job as tour guide at a historical site (Tr.              52-53).   Plaintiff

testified that this job presented some difficulties for him

because he had trouble communicating with his supervisors and did

not always understand or follow his supervisor's instructions

(Tr. 77-89).

            Plaintiff graduated from Mount Saint Mary College in

2015 with a Bachelor of Arts degree in history; his cumulative

grade point average was 3. 14   (Tr. 4 0,       4 5) .   Plaintiff testified

at the hearing that he lived on campus throughout his time at

Mount Saint Mary's, but that it was a difficult transitional

period for him (Tr. 41-43).     Plaintiff further testified that

Mount Saint Mary provided him with services, such as counseling

and additional time and low-distraction locations to take exams


     " (. . continued)
Mar. 18, 2019).
     6
       Asperger's is a pervasive developmental disorder and is
often considered "high functioning autism." The main symptoms of
Asperger's include limited reciprocal social interaction,
repetitive behaviors and above average intelligence in the areas
of numbers, math, computers and music.   Asperger Syndrome,
Cleveland Clinic, available at https://my.clevelandclinic.org/
health/diseases/6436-asperger-syndrome (last visited Mar. 18,
2019) .

                                   4
(Tr. 45-46).    During college, plaintiff was an active member of

the track and field team, was the president of the political

awareness club and helped start the poetry club (Tr. 41-42,          47-

4 8) .

           In his "Function Report", dated September 1, 2014,

plaintiff described his typical day as getting up, showering,

eating, going to class, doing homework and participating in his

hobbies,   such as running, watching movies, listening to music,

collecting stamps and coins, studying history and working with

radio control airplanes      (Tr. 244, 247).    Plaintiff stated that he

was unable to obtain a driver's license or operate a motor

vehicle because of his Asperger's and epilepsy (Tr. 245).

Plaintiff further stated that he was able to dress himself, but

sometimes would wear clothes that were inappropriate for the

weather (Tr. 245).    Plaintiff reported that he had difficulties

taking his medication on time      (Tr. 246).     He reported difficulty

with cooking and preparing meals,        so he always ate his meals in

the school cafeteria and relied on his father to make his meals

when he was home from school      (Tr. 246-47).     Plaintiff also

reported difficulty with handling money and paying bills due to

his illnesses   (Tr. 247).    Plaintiff stated that he socialized

daily, but sometimes had issues being accepted by his peers

because of his Asperger's and that he had trouble finding a

girlfriend (Tr. 248).     Plaintiff claimed that he had difficulty


                                     5
dealing with authority figures,          but that he had never lost a job

because of it      (Tr. 250).

              On July 8,   2016, plaintiff starting working four days a

week at West Point Prep School as a food server                   (Tr.    53-54).

Plaintiff stated that he was usually assigned tasks at that job

by a supervisor and then worked with two other food service

workers to complete the task (Tr.             55-56).     Plaintiff was still

working in that position as of the date of the hearing                      (Tr.       53-

54) .     He testified that he enjoyed his position and was doing

well because the job provided him with structure                   (Tr.    83).


C.      Medical Background


              1.   Medical Records Pre-Dating
                   the Relevant Time Period


                    a.   Dr. Ronald I.       Jacobson


              Plaintiff started seeing Dr. Ronald I.              Jacobson,        a

neurologist, when he was two years old             (Tr.    414)      During his

initial assessment on September 20,             1994,   Dr.   Jacobson opined

that plaintiff did not have autism, but exhibited anxious,

obsessive behaviors and had some features of a central language

processing disorder        (Tr.   414-15).

              During plaintiff's next two appointments on December

13, 1994 and February 13, 1995, plaintiff continued to exhibit

obsessive behaviors,       such as repetitive opening and closing of

                                         6
doors       (Tr.    412-13).       Dr. Jacobson diagnosed plaintiff with

obsessive compulsive disorder                  ("OCD")   7
                                                             and a central language

processing disorder, and recommended that he start a low dose of

Prozac 8 (Tr.        412-13).       Plaintiff's obsessive behaviors improved

over the next several months with medication and therapy (Tr.

408-11).

                   On December S,      1996, Dr. Jacobson noted plaintiff was

developing more pervasive development disorder type features and

that he had difficulty maintaining related and appropriate speech

during conversation (Tr.               407).    Dr. Jacobson recommended slowly

increasing plaintiff's Prozac dosage and behavioral modification

therapy (Tr.          407).       On December 31, 1996, Dr. Jacobson sent

plaintiff's parents a letter addressing their concern that

plaintiff might have Asperger's                  (Tr.    406).    Dr. Jacobson acknowl-

edged that it was certainly possible that plaintiff suffered from

Asperger's, but that he was still too young for a definitive

diagnosis          (Tr.   406).


        7
      OCD features a pattern of unreasonable thoughts and fears
that causes individuals to do repetitive behaviors, which can
interfere with daily activities and cause significant distress.
Obsessive-Compulsive Disorder (OCD), Mayo Clinic, available at
https://www.mayoclinic.org/diseases-conditions/obsessive-
compulsive-disorder/symptoms-causes/syc-20354432 (last visited
Mar. 18, 2019).
     8
       Prozac, or fluoxetine, is an antidepressant used to treat
depression, OCD and panic disorder.   Fluoxetine, Mayo Clinic,
available at https://www.mayoclinic.org/drugs-
supplements/fluoxetine-oral-route/description/drg-20063952 (last
visited Mar. 18, 2019).

                                                7
             The next record from Dr. Jacobson is from an examina-

tion of plaintiff on July 6, 2000            (Tr.   404).      Plaintiff's parents

reported that plaintiff was experiencing episodes in which he

stared, turned his head and exhibited eye fluttering for

approximately three to five minutes             (Tr.   404).     Dr. Jacobson

opined that plaintiff was likely experiencing brief complex

partial seizures 9 and recommended that plaintiff undergo an
                                    10
electroencephalography ("EEG")           (Tr.    4 04) .

             Plaintiff did not visit Dr. Jacobson again until June

27, 2003     (Tr.   403).   Plaintiff's parents reported that plaintiff

had not experienced any seizures since December 2000                  (Tr.   403)

Plaintiff was taking Zarontin 1 " to control his seizures               (Tr.



     9
      Complex partial seizures are a type of focal seizure that
commonly involve a change or loss of consciousness or awareness,
staring into space or repetitive movements, such as hand rubbing,
chewing, swallowing or walking in circles.  Epilepsy, Mayo
Clinic, available at https://www.mayoclinic.org/diseases-
conditions/epilepsy/symptoms-causes/syc-20359993 (last visited
Mar. 18, 2019) .
         0
     ~EEG is the main diagnostic test used for diagnosing
epilepsy.  Electrodes, or small cup-shaped disks, are attached to
the patient's head and connected by wires to an electrical box
that records the electrical activity of the brain.  Abnormal
brain electrical activities or patterns can indicate epilepsy or
a number of other conditions.  EEG, Epilepsy Foundation,
available at https://www.epilepsy.com/learn/diagnosis/eeg (last
visited Mar. 18, 2019).

      Zarontin, or ethosuximide, is an anticonvulsant oral
     11

medication used to control petit mal seizures.   Ethosuximide,
Mayo Clinic, available at https://www.mayoclinic.org/drugs-
supplements/ethosuximide-oral-route/description/drg-20072587
(last visited Mar. 18, 2019).

                                         8
4 03) .    Dr. Jacobson noted that plaintiff was exhibiting some

symptoms of Asperger's and mild social difficulties                 (Tr.    403)

               Plaintiff visited Dr. Jacobson again, on September 3,

2004 and remained seizure-free        (Tr.       402).   Dr. Jacobson

recommended that plaintiff continue to take Zarontin (Tr.                    402).

On April 19, 2004, plaintiff's mother reported that plaintiff was

experiencing some increased staring episodes               (Tr.   401).     Dr.

Jacobson increased plaintiff's Zarontin dosage               (Tr.   401)

               Plaintiff visited Dr. Jacobson again on May 3, 2005 and

reported occasional seizure episodes, migraine headaches and

increased anxiety at school        (Tr.       400)   Dr. Jacobson adjusted his

medication and recommended a new educational plan (Tr.                    400).    On

November 30, 2005, plaintiff's seizure episodes and anxiety had

improved, but he reported some incidents of over-focusing on

tasks      (Tr. 399).

               Plaintiff did not visit Dr. Jacobson again until May 4,

2007      (Tr. 397).    Plaintiff's mother reported one brief seizure

episode, but that plaintiff had otherwise remained seizure-free

(Tr. 397).       Plaintiff reported doing extremely well academically,

and his physical and neurological examinations were normal                    (Tr.

397) .

               Plaintiff visited Dr. Jacobson again on January 8, 2008

and reported that he had experienced approximately two seizures

since his last appointment        (Tr. 396).         Plaintiff's parents


                                          9
observed one of these seizures and stated that they observed

plaintiff staring for approximately four seconds followed by some

rapid eye movements           (Tr.    396).     Plaintiff reported that he was

experiencing some hiccups as a side effect of his Zarontin                         (Tr.

396) .      Plaintiff further reported that he was doing very well

academically (Tr.           396).     Dr.    Jacobson slightly increased his

zarontin dosage        (Tr.    396).

               Plaintiff visited Dr.            Jacobson again on August 12,         2008

and his parents reported that he was seizure-free since his last

visit, but that his Asperger's symptoms had significantly in-

creased      (Tr.   394).     Plaintiff exhibited over-logical thinking and

a lack of independence              (Tr.    394).

               Plaintiff visited Dr.            Jacobson again on April 29,        2009

and reported that he was experiencing a few minor breakthrough

seizures since his last visit                 (Tr.   393).   Dr.   Jacobson increased

his Zarontin dosage           (Tr.    393).     Plaintiff reported that he

remained seizure-free for a year at his next appointment on April

6,   2010    (Tr.   392).


               2.    Medical Records During
                     the Relevant Time Period


                      a.     St. Luke's Cornwall Hospital


               Plaintiff had a seizure on July 4,                  2011 after he

completed a foot race and was taken by ambulance to St. Luke's


                                                10
Cornwall Hospital    ("St. Luke's")    for treatment    (Tr. 376).

Plaintiff was disoriented when the paramedics arrived, but was

alert and oriented when he arrived at St. Luke's          (Tr. 376, 379)

Plaintiff's physical and neurological examinations were normal

(Tr. 379-80).     Dr. Alan Madell consulted with Dr. Jacobson who

recommended that plaintiff's Zarontin dosage be increased (Tr.

381) .   Plaintiff was not admitted to St. Luke's        (Tr. 381).

             Plaintiff was seen again by Dr. Madell in the St.

Luke's emergency department after plaintiff suffered a seizure on

September 29, 2011 which caused him to fall down and suffer some

facial abrasions    (Tr. 349-50).     Plaintiff reported that he had

forgotten to take his Zarontin that morning and experienced the

seizure while he was running on the treadmill that night             (Tr.

351) .   Plaintiff was alert and able to communicate upon his

arrival at St. Luke's, and his physical and neurological examina-

tions were normal    (Tr. 352-53).     Dr. Madell instructed plaintiff

to continue taking Zzarontin (Tr. 250).        Plaintiff was not

admitted to St. Luke's    (Tr. 250).

             Plaintiff went to the emergency department at St.

Luke's after he had a seizure on May 17, 2014          (Tr. 447).     Plain-

tiff was lethargic, but coherent upon his arrival at the hospital

(Tr. 447).     Plaintiff was discharged the same day and was in-

structed to follow-up with his neurologist and to continue with

his medication (Tr. 453).


                                      11
                 Plaintiff visited St. Luke's emergency department on

July 17, 2014 after he again suffered a seizure while walking on

the treadmill        (Tr. 507).        Plaintiff fell on the back of his head

during the seizure and reported pain upon his arrival to the

hospital        (Tr. 507).     Plaintiff's neurological examination was

normal, except for some confusion when he first arrived (Tr.

508) .        Plaintiff's head CT was normal and he was not admitted to

St. Luke's        (Tr. 508, 513).

                 Plaintiff visited St. Luke's emergency department again

on February 12, 2015 after he had a seizure and fell inside a

restaurant        (Tr. 519).     Plaintiff suffered a 2.5 centimeter

laceration to his left eyelid and swelling in his forehead and

lips     (Tr. 519).     Plaintiff reported pain to his head while being

treated in the emergency department              (Tr. 519).   Plaintiff further

reported that he had missed several doses of Depakote 17 (Tr.

519) .        Plaintiff's head CT revealed no fractures or abnormalities

and he was discharged to his parents the same day (Tr. 524, 531,

533) .

                 Plaintiff visited St. Luke's emergency department again

on January 7, 2016 after he had a seizure while riding in a car

with his mother (Tr.           614).     Plaintiff was alert and awake upon


       Depakote, or valproic acid, is an anticonvulsant oral
         12

medication that works within the brain tissue to stop seizures.
Valproic Acid, Mayo Clinic, available at
https://www.mayoclinic.org/drugs-supplements/valproic-acid-oral-
route/description/drg-20072931 (last visited Mar. 18, 2019).

                                            12
his arrival to the hospital and was discharged the same day (Tr.

615) .

             Plaintiff visited St. Luke's emergency department again

on April 27, 2016 after he suffered a seizure          (Tr.   620).     Plain-

tiff reported that he lost consciousness during the seizure and

suffered an abrasion to his forehead when he fell             (Tr.   620).

Plaintiff further reported that he had skipped a few doses of his

Depakote and experienced a small seizure the day before               (Tr.

620) .   Plaintiff's head CT was normal     (Tr.   623-25).      Plaintiff

was discharged the same day and instructed to follow-up with his

neurologist    (Tr.    621-22).


                  b.     Dr. Ronald I. Jacobson


             Plaintiff visited Dr. Jacobson for a follow-up

appointment on August 2, 2011       (Tr. 391).     Dr. Jacobson was aware

of the major seizure that plaintiff suffered on July 4, 2011 and

discussed the importance of plaintiff complying with his

medication regimen (Tr. 391).        Plaintiff reported that he was

doing well and was enjoying college at Mount Saint Mary (Tr.

391) .

             Plaintiff visited Dr. Jacobson again on June 18, 2012

(Tr. 390).     Dr Jacobson was aware of the seizure that plaintiff

suffered on September 29, 2011, and plaintiff reported that he

recently had a generalized seizure that did not require


                                     13
hospitalization (Tr.             390).   Plaintiff also reported increased

anxiety and difficulties at school                  (Tr.   390).      Dr.   Jacobson

recommended that plaintiff start Depakote in addition to Zarontin

and recommended that plaintiff continue therapy for his anxiety

(Tr.   390).


                        c.   Dr. Leland G. DeEvoli


               Plaintiff visited Dr. Leland G. DeEvoli, a psychia-

trist, on January 16, 2012               (Tr. 386).        Plaintiff was accompanied

to the evaluation by his mother who expressed concern about

plaintiff's anxiety and obsessive thinking                     (Tr.    386).    Plaintiff

reported that he was having difficulty focusing at school and was

experiencing anxiety over breaking up with his girlfriend and

being unable to find a new one               (Tr.    386).

               Dr. DeEvoli noted that plaintiff was appropriately

groomed and dressed during the evaluation (Tr.                        387).    Plaintiff

appeared somewhat anxious and was somewhat "literal" in describ-

ing himself, but no gross abnormalities or psychotic deficits

were noted (Tr.          387).     Plaintiff denied suicidal or homicidal

thoughts, and his thought process and judgment appeared normal

and goal-oriented (Tr. 387).               Upon completion of his evaluation,

Dr. DeEvoli noted the following diagnostic impressions:                           (1)

Asperger' s,     ( 2)    anxiety disorder,        ( 3)   childhood partial complex




                                             14
seizures with one grand mal seizure: 3 and (4)   loneliness for

girlfriend (Tr. 387).      Dr. DeEvoli opined that plaintiff did not

appear to be a danger to himself or others, and recommended

plaintiff start a small dose of Lexapro 14 once his neurologist

approved it   (Tr. 387).

          Plaintiff visited Dr. DeEvoli again on October 28,

2013, December 3, 2013 and May 3, 2014; however,     Dr. DeEvoli's

records from these visits only consist of a few handwritten

sentences which are largely illegible (Tr. 389).


                d.   Dr. Orrin Devinsky


          Plaintiff visited Dr. Orrin Devinsky, a neurologist and

epilepsy specialist, on December 14, 2012     (Tr. 418).   Dr.

Devinsky reviewed plaintiff's history of seizures and noted that

he was alert and oriented during the evaluation (Tr. 419).        Dr.

Devinsky diagnosed plaintiff with epilepsy and ordered a head MRI

and a video EEG (Tr. 419).



     l3Grand mal seizures, or tonic-clonic seizures, are the most
dramatic type of epileptic seizure and can cause an abrupt loss
of consciousness, body stiffening and shaking.   Epilepsy, Mayo
Clinic, available at https://www.mayoclinic.org/diseases-
conditions/epilepsy/symptoms-causes/syc-20359993 (last visited
Mar. 18, 2019) .
     14
      Lexapro, or escitalopram, is an antidepressant used to
treat depression and generalized anxiety by increasing the
activity of serotonin in the brain.  Escitalopram, Mayo Clinic,
available at https://www.mayoclinic.org/drugs-
supplements/escitalopram-oral-route/description/drg-20063707
(last visited Mar. 18, 2019).

                                   15
             Plaintiff visited Dr. Devinsky again on February 11,

2013 and reported that he was feeling fatigued, but that he had

not experienced any seizures, headaches or dizziness since his

last visit     (Tr. 422).          Plaintiff was alert and oriented during

his examination (Tr. 422).               Plaintiff's speech, motor behavior,

attention, concentration and memory were normal, and he was able

to spell and multiply numbers correctly (Tr. 422).                 However, Dr.

Devinsky noted that plaintiff's eye contact and judgment were

"reduced"     (Tr. 422).          Plaintiff's physical examination, neurolog-

ical examination, reflexes,              sensations and coordination were all

normal   (Tr . 4 2 2 - 2 3 ) .    Dr. Devinsky diagnosed plaintiff with

Apserger's and epilepsy, and recommended that plaintiff stop

taking Zarontin and start taking Depakote (Tr. 423).

             Plaintiff visited Dr. Devinksy again on December 18,

2013 and reported that he had not experienced any seizures since

his last appointment              (Tr. 440).    Plaintiff reported that he was

doing well academically, but that he sometimes daydreamed during

class (Tr. 440).           Plaintiff was alert and oriented during his

examination (Tr. 440).              Plaintiff's speech, motor behavior,

attention, concentration, memory, mood, eye contact and judgment

were normal, and he was able to spell and multiply numbers

correctly (Tr. 440).              Plaintiff's physical examination, neurolog-

ical examination, reflexes, sensations and coordination were all

normal   ( Tr . 4 4 0 - 4 1 ) .   Dr. Devinsky opined that plaintiff was


                                               16
stable     (Tr.    441).

                 Plaintiff visited Dr.              Devinsky again on August 11, 2014

and reported two seizures since his last visit that he believed

were caused by sleep deprivation and missed medications                       (Tr.

480) .     Plaintiff further reported that he was experiencing

anxiety     (Tr.    480).       Plaintiff was alert and oriented during his

examination        (Tr.    480).       Plaintiff's speech, motor behavior,

attention,        concentration, memory, mood,               eye contact and judgment

were normal        (Tr.    480-81).          Plaintiff's physical examination,

neurological examination,                 reflexes,      sensations and coordination

were a 11 normal          (Tr . 4 8 0 - 8 1 ) .

                 Plaintiff visited Dr.               Devinsky again on December 15,

2014 and reported two seizures since his last visit that he

believed were caused by sleep deprivation,                      school-related stress

and missed medications                (Tr.    543).      Plaintiff's EEG was normal and

did not confirm or refute his previous epilepsy diagnosis                       (Tr.

543,     566).     Plaintiff was alert and oriented during his examina-

tion     (Tr.    544)      Plaintiff's speech, motor behavior, attention,

concentration, memory, mood,                      eye contact and judgment were normal

(Tr. 544).         Plaintiff's physical examination, neurological

examination,        reflexes,        sensations and coordination were all

normal     (Tr. 544-45).

                 Plaintiff next visited Dr.                Devinsky on August 26,    2015

and reported that he had not experienced any seizures since


                                                    17
February (Tr.         603).   Plaintiff further reported that he had moved

back in with his parents since graduating from college and that

he was regularly running three to six miles per day                      (Tr.   603).

Plaintiff was still experiencing some anxiety (Tr.                      603).    Plain-

tiff's EEG was normal and neither confirmed nor refuted his

previous epilepsy diagnosis             (Tr.    605) .     Plaintiff was alert and

oriented during his examination                (Tr.    603)      Plaintiff's speech,

motor behavior, attention,             concentration, memory, mood, eye

contact and judgment were normal                (Tr.     603).    Plaintiff's physical

examination, neurological examination, reflexes,                      sensations and

coordination were all normal             (Tr.       603-04).     Dr. Devinsky contin-

ued to diagnose plaintiff with Asperger's and epilepsy (Tr.                        604).



               Plaintiff visited Dr.           Devinsky again on February 17,

2016 and reported that he had experienced one seizure in January,

but otherwise had remained seizure-free since his last appoint-

ment   (Tr.    606).     Plaintiff further reported that he was still

regularly running three to six miles per day and still experienc-

ing some anxiety (Tr.          606).     Plaintiff's EEG was again normal and

neither confirmed nor refuted his previous epilepsy diagnosis

(Tr.   608).     Plaintiff was alert and oriented during his examina-

tion (Tr.      606)      Plaintiff's speech, motor behavior, attention,

concentration, memory, mood, eye contact and judgment were normal

(Tr.   606).     Plaintiff's physical examination, neurological


                                               18
examination, reflexes,          sensations and coordination were all

normal    (Tr.    606-07)      Dr. Devinsky continued to diagnose plain-

tiff with epilepsy (Tr.             607).

                Dr. Devinsky filled out a medical source statement for

plaintiff on August 1 7 , 2 0 1 6 (Tr . 6 5 1 ) .          Dr. Devinsky noted that

plaintiff's last three seizures occurred on February 12, 2015,

January 7, 2016 and August 4,               2016,   and described plaintiff's

seizures as "generalized" and usually lasting approximately five

minutes    (Tr.    651).    Dr. Devinsky further noted that sleep

deprivation and stress commonly precipitated plaintiff's seizures

(Tr.    652).     Dr. Devinsky stated that plaintiff generally experi-

enced fatigue and headaches for approximately 24 hours after a

seizure    (Tr.    652) .

                With respect to plaintiff's work functional capabili-

ties,    Dr.    Devinsky opined that plaintiff would not require more

supervision because of his epilepsy and that he was capable of

performing a low-stress job, but that plaintiff was unable to

operate machinery, work at heights or operate a motor vehicle

(Tr.    653-54).     Dr. Devinsky further opined that plaintiff would

need to take a 15-minute break every four hours during an eight-

hour work day (Tr.          654).     Dr. Devinsky did not render any opinion

on whether or how often plaintiff would likely be absent from

work as a result of his impairments                 (Tr.   654).

                Dr. Devinsky wrote a letter on September 7,             2016 and


                                              19
stated that he believed that plaintiff should "obtain disability

due to his seizure disorder and medical diagnoses"        (Tr.       655).

Dr. Devinsky did not examine plaintiff on that date           (Tr.    655).


                   e.   Dr. Terri L. Copans


            Plaintiff visited Dr. Terri L. Copans, a psychologist,

for a neuropsychological evaluation on October 8, 2013           (Tr.    641)

Dr. Copans noted that plaintiff was alert, cooperative, oriented

and pleasant throughout the evaluation (Tr.        642-43).     Plaintiff

exhibited a stable mood and a logical and coherent thought

process   (Tr.   642-43).   Dr. Copans conducted multiple intelli-

gence, attention, language and memory tests on plaintiff on which

plaintiff scored in either the above average or average range,

except for his working memory, logical memory and verbal fluency

in which he scored within the low average range        (Tr.   643).

Plaintiff's mother completed plaintiff's adaptive and emotional

behavior assessment and based on her answers,        Dr. Copans found

that plaintiff's adaptive functioning,        such as his ability to

perform the basic maintenance activities of daily living, fell

significantly below expectation when compared to his intellectual

abilities   (Tr.   644).    Dr. Copans further found that plaintiff's

and plaintiff's mother's descriptions of his behavior placed him

within the "at risk" range with respect to his ability to adapt

readily to changes in his environment, his regard towards his


                                     20
parents and his feelings of self-esteem, self-respect and self-

acceptance (Tr.    644-45).

          Dr. Copas opined that plaintiff's test results were

consistent with "high functioning autism" and that while plain-

tiff did not have any intellectual or language impairments, he

needed further assistance with social communication and repeti-

tive behaviors    (Tr.    645).   She further opined that plaintiff

should avoid jobs with a high potential for social conflict, but

that he did not possess significant cognitive limitations that

would impede his ability to find work (Tr.         646).   Dr. Copas

diagnosed plaintiff with autism spectrum disorder, epilepsy and

mild executive dysfunction, and recommended that he work with an

organization that specializes in services for individuals with

autism to assist him in transitioning as an independent young

adult into the community (Tr.         645-46).


                  f.     Dr. Howard L. Barenfeld


          Plaintiff was treated by Dr. Howard L. Barenfeld, his

primary care physician,        from 1997 through 2014.     Dr. Barenfeld's

records consist of approximately 29 pages of short, handwritten

notes from his treatment of plaintiff for ailments unrelated to

plaintiff's social security claim (Tr. 573-601).

          However,       Dr.   Barenfeld filled out a functional capacity

report with respect to plaintiff's claim on July 28, 2014           (Tr.


                                       21
460-74).     In that report,      Dr. Barenfeld stated that plaintiff was

suffering from Apserger's, a seizure disorder and asthma all of

which were controlled with medication             (Tr.   460).      Dr. Barenfeld

opined that plaintiff did not have any physical, neurological or

mental abnormalities      (Tr.    460-74).     Dr. Barenfeld further opined

that plaintiff's attitude, appearance, behavior,                  speech, thought,

perception, mood, attention,         concentration, orientation, memory

and thought process were all normal            (Tr.   468).      Dr. Barenfeld

concluded that plaintiff did not have any work-related physical

or mental limitations      (Tr.    470-74).


                  g.   Dr. Leslie Helprin


             Plaintiff visited Dr. Leslie Helprin for a psychiatric

consultative examination on September 23, 2014                   (Tr.   486).

Plaintiff reported difficulty sleeping,               loneliness and anxiety

about finding a girlfriend and finding a job after college                      (Tr.

487).     Plaintiff's parents reported that plaintiff was able to

dress, bathe and groom himself, and that he was able to cook and

prepare his own meals,      clean, do laundry,           shop and manage his own

money (Tr.    488).    Plaintiff was unable to drive, but occasionally

took public transportation         (Tr.   488).    Plaintiff reported that

his hobbies included politics, watching television, listening to

music,    running, bowling, tennis,        going out to eat,            going to the

movies,    flying remote-controlled airplanes and collecting stamps


                                          22
and coins    (Tr. 488).   Plaintiff further reported that he social-

ized with friends and had "pretty good" family relationships           (Tr.

488) .

             Dr. Helprin noted that plaintiff was well dressed and

appropriately groomed at his evaluation (Tr.       487).   Plaintiff was

cooperative, alert, exhibited normal behavior and maintained

appropriate eye contact     (Tr. 487).   Plaintiff's thought process

was coherent and goal-oriented, and his attention and concentra-

tion were intact    (Tr. 488).   Dr. Helprin noted that plaintiff's

mood was neutral to somewhat anxious and that his memory was

mildly impaired due to his anxiety (Tr. 488).        Dr. Helprin

described plaintiff's cognitive functioning as "average"        (Tr.

488) .

             Dr. Helprin diagnosed plaintiff with adjustment disor-

der 15 with mild anxiety (Tr. 489).      She opined that plaintiff had

no limitations with following and understanding simple direc-

tions, performing simple and complex tasks independently, main-

taining attention and concentration, maintaining a regular

schedule, making appropriate decisions,       relating adequately with

others or dealing with stress     (Tr. 489)     Dr. Helprin further



         1
      ~Adjustment disorders are stress-related conditions in
which patients experience more stress than would normally be
expected in response to a stressful and unexpected event.    See
Adjustment Disorders, Mayo Clinic, available at
https://www.mayoclinic.org/diseases-conditions/symptoms-
causes/syc-20355224 (last visited Mar. 18, 2019).

                                    23
opined that plaintiff's examination appeared consistent with some

secondary psychiatric difficulties, but that these findings were

not significant enough to interfere with plaintiff's ability to

function on a daily basis (Tr. 489).                  Dr. Helprin recommended

that plaintiff continue with his education and seek counseling

services through his college if needed (Tr. 489).


                       h.    Dr. Rita Figueroa


               Plaintiff visited Dr. Rita Figueroa, a general surgeon,

for a neurological consultative examination on September 26, 2014

(Tr. 492).       Plaintiff reported that he had been experiencing

petite seizures throughout his life and grand mal seizures since

2011      (Tr. 492).        Plaintiff reported that his last grand mal

seizure was in July 2014            (Tr. 492).

               Dr. Figueroa noted that plaintiff was dressed

appropriately, maintained appropriate eye contact and appeared

oriented to time, person and place during his examination (Tr.

4 93) .    Plaintiff's memory, mood, affect and judgment were normal

with no abnormalities            (Tr. 493).        Plaintiff's physical and

neurological examinations were normal                  (Tr. 493-94).   Dr. Figueroa

diagnosed plaintiff with seizures and opined that his prognosis

was fair      (Tr. 494).        Dr. Figueroa recommended that plaintiff

refrain from driving and operating machinery, but opined that he

had no other physical limitations (Tr. 494).


                                              24
                   i.    Vitality Physicians Group Practice


             Plaintiff visited Deborah Birnbaum, a licensed social

worker ("SW"), at Vitality Physicians Group Practice on July 21,

2015   (Tr. 568)        Plaintiff reported increased anxiety because he

had graduated in May and still had not found a job (Tr. 568).

Plaintiff further reported insomnia,         feelings of boredom and

hopelessness and panic symptoms, such as rapid breathing and

nausea (Tr. 568).

             SW Birnbaum noted that plaintiff was alert, oriented

and properly groomed and dressed during his evaluation (Tr. 568)

She further noted that his memory,          speech and behavior was normal

(Tr. 568).     SW Birnbaum observed that plaintiff appeared anxious

and his thought content was "preoccupied"          (Tr. 568) .   SW Birbaum

diagnosed plaintiff with anxiety (Tr. 568)

             Plaintiff returned to Vitality Physicians Group Prac-

tice a week later on July 28, 2015 and was examined by Dr.

Mitchell Cabisudo        (Tr. 570).   Plaintiff reported that his

condition remained unchanged (Tr. 570).           Dr. Cabisudo noted that

plaintiff was cooperative, oriented and alert during his evalua-

tion (Tr. 571).         He further noted that plaintiff's judgment and

insight were "fair" and that plaintiff appeared anxious, but

exhibited a logical thought process          (Tr. 571).   Dr. Cabisudo

diagnosed plaintiff with anxiety and pervasive developmental


                                       25
disorder, and opined that plaintiff had "moderate" symptoms             (Tr.

572) .   Dr. Cabisudo recommended an increase in plaintiff's

Lexapro medication and therapy to address his anxiety (Tr. 571).

             Plaintiff visited Dr. Cabisudo again on August 11, 2015

and reported that he was feeling much better during the day, but

was still experiencing anxiety and "racing thoughts" at night

(Tr. 636).    Dr. Cabisudo noted that plaintiff was cooperative,

oriented and alert during his evaluation (Tr.       636).     He further

noted that plaintiff's mood had improved since his last visit and

that plaintiff exhibited a logical thought process          (Tr.    636).

Dr. Cabisudo diagnosed plaintiff with anxiety, pervasive develop-

mental disorder and epilepsy, and continued to recommend medica-

tion and therapy (Tr.    636-37)

             Plaintiff next visited Dr. Cabisudo on September 1,

2015 and reported feeling and sleeping much better (Tr.             634).

Dr. Cabisudo noted that plaintiff was cooperative, oriented and

alert during his evaluation (Tr.      634).   He further noted that

plaintiff's mood had improved since his last visit and that

plaintiff exhibited a logical thought process       (Tr.    634).     Dr.

Cabisudo continued to diagnose plaintiff with anxiety, pervasive

developmental disorder and epilepsy, and to recommend medication

and therapy (Tr. 634-35).

             Plaintiff visited Dr.   Cabisudo again on October 20,

2015 and reported feeling angry about not being independent             (Tr.


                                     26
632) .   Plaintiff further reported that he was losing friends due

to his inflexibility and poor social skills               (Tr.   632).   Dr.

Cabisudo noted that plaintiff was cooperative, oriented and alert

during his evaluation (Tr.    632).        He further noted that plain-

tiff's mood continued to be "improved" and that plaintiff exhib-

ited a logical thought process     (Tr.      632).    Dr. Cabisudo continued

to diagnose plaintiff with anxiety, pervasive developmental

disorder and epilepsy, and to recommend medication and therapy

(Tr. 632-33).

            Plaintiff visited Dr. Cabisudo again on June 11, 2016

and reported anxiety and insomnia          (Tr.   630).     Plaintiff further

reported that he had started a part-time job as a food server and

that he had broken up with his girlfriend, but that his friends

were helping him cope with being single (Tr.               630).    Dr. Cabisudo

noted that plaintiff was cooperative, oriented and alert during

his evaluation (Tr.   630).   He further noted that plaintiff's mood

had improved since his last visit and that plaintiff exhibited a

logical thought process   (Tr.   630).       Dr. Cabisudo continued to

diagnose plaintiff with anxiety, pervasive developmental disorder

and epilepsy, and to recommend medication and therapy (Tr.                     630-

31) .




                                      27
                        J.   Melanie Zeman


                 On September 21, 2015, Melanie Zeman, a licensed social

worker, filled out a medical source form on behalf of plaintiff

(Tr.     602).        SW Zeman stated that she had been working with

plaintiff since April 29, 2015 and opined that plaintiff was

having difficulty transitioning from college to independent

living due to his Asperger's, anxiety and OCD (Tr.             602).    SW

Zeman further opined that plaintiff needed "continued intensive

support" to help him transition into an independent adult                (Tr.

602) .


         D.   Proceedings Before the ALJ


                 1.     Plaintiff's Testimony


                 Plaintiff testified that he was experiencing seizures

approximately once every two to three months           (Tr. 56).       Plaintiff

described these seizures as grand mal seizures and explained that

they caused him to lose consciousness and convulse on the floor

for approximately two and a half to five minutes           (Tr. 56-57)

                 Plaintiff testified that he was "looking actively" for

a job, but eventually admitted that he had not actually applied

anywhere because he found it too "anxiety provoking" to reach out

to or interact with authority figures           (Tr. 82-83).    Plaintiff

testified that he obtained his current food server position

                                         28
through a job coach (Tr. 81).     Plaintiff testified that he enjoys

his position because it is very structured and claimed that he

does not believe he could perform in a job that did not have

structure (Tr. 86-87).


          2.   Vocational Expert's Testimony


          Vocational expert Suji Komoraf (the "VE") also testi-

fied at the hearing.     The ALJ asked the VE to consider a hypo-

thetical individual of plaintiff's age, education and work

history, who could perform work at all exertional levels with the

following limitations:

          The person can understand, remember and carry out
          simple work and can adapt to routine workplace changes.
          In addition, the person can occasionally interact with
          supervisors, coworkers and the general public.  The
          person cannot work at unprotected heights, cannot work
          at -- on ladders, ropes or scaffolds, cannot work on
          machinery with moving mechanical parts such as conveyor
          belts.  The person must avoid extreme temperatures.
          The person cannot drive motor vehicles.  The person
          must also avoid concentrated exposure to dust, fumes
          and noxious gases.

(Tr. 89-90).    The AlJ asked the VE if such a hypothetical indi-

vidual could perform any occupations in the regional or national

economy (Tr.   90).   The VE testified that such an individual could

perform work as defined in the U.S. Department of Labor's Dictio-

nary of Occupational Titles    ("DOT")   as a mail clerk, DOT Code

Number 209.687-026,    of which there are 102,000 positions nation-

ally, an office helper, DOT Code No. 239.567-010, of which there


                                  29
are 76,000 positions nationally, a housekeeping cleaner,                       DOT Code

No. 323.687-014, of which there are 247,000 jobs nationally and a

marker,     DOT Code No. 209.587-034, of which there are 50,000

positions nationally (Tr.        90).     The VE also testified that a such

a hypothetical individual would not be able to sustain employment

if he had to be off task 20% of the workday                   (Tr.   90-91).


III.    Analysis


       A.   Applicable
            Legal Principles


             1.    Standard of Review


             The Court may set aside the final decision of the

Commissioner only if it is not supported by substantial evidence

or if it is based upon an erroneous legal standard.                     42   u.s.c.       §

405(g); Lockwood v. Comm'r of Soc. Sec. Admin.,                  --- F.3d --- ,

2019 WL 366695 at *3        (2d Cir. Jan. 23, 2019); Selian v. Astrue,

708 F.3d 409,      417   (2d Cir. 2014)        (.QIT curiam); Talavera v.

Astrue,     697 F.3d 145, 151    (2d Cir. 2012); Burgess v. Astrue,                 537

F.3d 117, 127      (2d Cir. 2008).      Moreover, the court cannot "affirm

an administrative action on grounds different from those consid-

ered by the agency."        Lesterhuis v. Colvin,         805 F.3d 83,         86   (2d

Cir. 2015), quoting Burgess v. Astrue,               supra,   537 F.3d at 128.




                                          30
             The Court first reviews the Commissioner's decision for

compliance with the correct legal standards; only then does it

determine whether the Commissioner's conclusions were supported

by substantial evidence.         Byam v. Barnhart, 336 F.3d 172, 179 (2d

Cir. 2003), citing Tejada v. Apfel, 167 F.3d 770,              773   (2d Cir.

1999) .     "Even if the Commissioner's decision is supported by

substantial evidence, legal error alone can be enough to overturn

the ALJ's decision."         Ellington v. Astrue,       641 F. Supp. 2d 322,

328   (S.D.N.Y. 2009)   (Marrero, D.J.).       However,     "where application

of the correct legal principles to the record could lead to only

one conclusion, there is no need to require agency reconsidera-

tion."      Johnson v. Bowen, 817 F.2d 983,       986    (2d Cir. 1987).

              "'Substantial evidence' is 'more than a mere scintilla.

It means such evidence as a reasonable mind might accept as

adequate to support a conclusion.'"           Talavera v. Astrue, supra,

697 F.3d at 151, quoting Richardson v.          Perales,     402 U.S. 389, 401

( 1971) .    Consequently,    "[e]ven where the administrative record

may also adequately support contrary findings on particular

issues, the ALJ's factual findings          'must be given conclusive

effect' so long as they are supported by substantial evidence."

Genier v. Astrue,     606 F.3d 46, 49       (2d Cir. 2010)    (per curiam),

quoting Schauer v. Schweiker, 675 F.2d 55, 57              (2d Cir. 1982)

Thus,     "[i]n determining whether the agency's findings were

supported by substantial evidence,           'the reviewing court is


                                       31
required to examine the entire record,                 including contradictory

evidence and evidence from which conflicting inferences can be

drawn.'"    Selian v. Astrue, supra,               708 F.3d at 417   (citation

omitted).


            2.     Determination
                   Of Disability


            Under Title II and Title XVI of the Act, a claimant is

entitled to DIB or SSI if he can establish an "inability to

engage in any substantial gainful activity by reason of any

medically determinable physical or mental impairment which can be

expected to             last for a continuous period of not less than

12 months."       42 U.S.C. § 423(d)(l)(A); see Barnhart v. Walton,

535 U.S. 212, 217-22          (2002)       (both impairment and inability to

work must last twelve months).                The impairment must be demon-

strated by "medically acceptable clinical and laboratory diagnos-

tic techniques," 42 U.S.C.             §   423 (d) (3), and it must be

            of such severity that [the claimant] is not only unable
            to do [her] previous work but cannot, considering [the
            claimant's] age, education, and work experience, engage
            in any other kind of substantial gainful work which
            exists in the national economy, regardless of whether
            such work exists in the immediate area in which [the
            claimant] lives, or whether a specific job vacancy
            exists for [the claimant], or whether [the claimant]
            would be hired if [the claimant] applied for work.

42 U.S.C.   §    423(d) (2)   (A).     In addition, to obtain DIB, the

claimant must have become disabled between the alleged onset date

and the date on which he was last insured.                  See 42 U.S.C. §§

                                              32
416(i), 423(a); 20 C.F.R.          §§   404.130,   404.315; McKinstry v.

Astrue, 511 F. App'x 110, 111 (2d Cir. 2013)                  (summary order),

citing Kohler v. Astrue,       546 F.3d 260, 265            (2d Cir. 2008).        In

making the disability determination, the Commissioner must

consider:     "' (1) the objective medical facts;              (2) diagnoses or

medical opinions based on such facts;               (3)   subjective evidence of

pain or disability testified to by the claimant or others; and

(4)   the claimant's educational background, age, and work experi-

ence."'     Brown v. Apfel, 174 F.3d 59,            62    (2d Cir. 1999)    (per

curiam), quoting Mongeur v. Heckler,               722 F.2d 1033, 1037       (2d Cir.

1983)    ( ~ curiam).

             In determining whether an individual is disabled, the

Commissioner must follow the five-step process required by the

regulations.      20 C.F.R.   §§    404.1520(a) (4) (i)-(v),

416.920(a) (4) (i)-(v); see Selian v. Astrue, supra,                   708 F.3d at

417-18; Talavera v. Astrue, supra,              697 F.3d at 151.         The first

step is a determination of whether the claimant is engaged in

substantial gainful activity ( "SGA") .              20 C.F.R.    §§

404 .1520 (a) (4) (i), 416. 920 (a) (4) (i).        If he is not, the second

step requires determining whether the claimant has a "severe

medically determinable physical or mental impairment."                      20 C.F.R.

§§    404.1520(a) (4) (ii), 416.920(a) (4) (ii).            If the claimant does

not have a severe medically determinable impairment or combina-

tion of impairments, he is not disabled.                   See Henningsen v.


                                           33
Comrn'r of Soc. Sec. Admin., 111 F. Supp. 3d 250, 264                    (E.D.N.Y.

2015); 20 C.F.R.        §§   404.1520(c),    416.920(c).       If he does, the

inquiry at the third step is whether any of claimant's impair-

ments meet one of the listings in Appendix 1 of the regulations.

20 C.F.R.    §§   404.1520(a) (4) (iii), 416.920(a) (4) (iii).             If the

answer to this inquiry is affirmative, the claimant is disabled.

20 C.F.R.    §§   404.1520(a) (4) (iii),         416.920(a) (4) (iii).

             If the claimant does not meet any of the listings in

Appendix 1, step four requires an assessment of the claimant's

residual functional capacity ("RFC")                and whether the claimant can

still perform his past relevant work given his RFC.                      20 C.F.R.

§§   404.1520(a) (4) (iv),      416.920(a) (4) (iv); see Barnhart v. Thomas,

supra, 540 U.S. at 24-25.           If he cannot, then the fifth step

requires assessment of whether, given the claimant's RFC, he can

make an adjustment to other work.                 20 C.F.R.   §§

404.1520(a) (4) (v), 416.920(a) (4) (iv).                If he cannot, he will be

found disabled.         20 C.F.R.   §§    404.1520(a) (4) (v),

416. 920 (a) (4) (v).

             RFC is defined in the applicable regulations as "the

most [the claimant] can still do despite [his]                     limitations."

20 C. F.R.   §§   404 .1545 (a) (1),     416. 945 (a) (1).    To determine RFC,

the ALJ "'identif[ies] the individual's functional limitations or

restrictions and assess[es]                      [his]   work-related abilities on

a function-by-function basis,             including the functions in para-


                                            34
graphs       (b),(c), and (d)   of 20   [C.F.R.    §§]   404.1545 and 416.945."'

Cichocki v. Astrue, 729 F.3d 172, 176 (2d Cir. 2013)                   (~

curiarn) , quoting Social Security Ruling ( "SSR")             9 6-Bp, 19 9 6 WL

374184 at *l        (July 2, 1996).     The results of this assessment

determine the claimant's ability to perform the exertional

demands of sustained work which may be categorized as sedentary,
                                              16
light, medium, heavy or very heavy.                20 C.F.R.   §§    404.1567,

416.967; see Schaal v. Apfel, 134 F.3d 496, 501 n.6                   (2d Cir.

1998) .       This ability may then be found to be limited further by

nonexertional factors that restrict the claimant's ability to
        17
work.         See Michaels v. Colvin,     621 F. App'x 35, 38 n.4         (2d Cir.

2015)        (summary order); Zabala v. Astrue, 595 F.3d 402,            410-11    (2d

Cir. 2010).

                The claimant bears the initial burden of proving

disability with respect to the first four steps.                    Once the

claimant has satisfied this burden, the burden shifts to the



        16
      Exertional limitations are those which "affect only [ the
claimant's] ability to meet the strength demands of jobs (sit-
ting, standing, walking, lifting, carrying, pushing, and pull-
ing)" 20 C.F.R. §§ 404.1569a(b), 416.969a(b).
        17
       Nonexertional limitations are those which "affect only
[the claimant's] ability to meet the demands of jobs other than
the strength demands," including difficulty functioning because
of nervousness, anxiety or depression, maintaining attention or
concentration, understanding or remembering detailed instruc-
tions, seeing or hearing, tolerating dust or fumes, or manipula-
tive or postural functions, such as reaching, handling, stooping,
climbing, crawling or crouching.   20 C.F.R. §§ 404.1569a(c),
416.969a(c).

                                         35
Commissioner to prove the final step -- that the claimant's RFC

allows the claimant to perform some work other than his past

work.    Selian v. Astrue, supra,   708 F.3d at 418; Burgess v.

Astrue, supra,   537 F.3d at 128; Butts v. Barnhart, 388 F.3d 377,

383 (2d Cir. 2004), amended in part on other grounds on reh'g,

416 F.3d 101 (2d Cir. 2005).

            In some cases, the Commissioner can rely exclusively on

the Medical-Vocational Guidelines        (the "Grids") contained in

C.F.R. Part 404, Subpart P, Appendix 2 when making the determina-

tion at the fifth step.    Gray v. Chater,     903 F. Supp. 293, 297-98

(N.D.N.Y. 1995).    "The Grid[s] take[]     into account the claimant's

RFC in conjunction with the claimant's age, education and work

experience.    Based on these factors,     the Grid[s]   indicate[)

whether the claimant can engage in any other substantial gainful

work which exists in the national economy."        Gray v. Chater,

supra,   903 F. Supp. at 298; see Butts v. Barnhart, supra, 388

F.3d at 383.

            Exclusive reliance on the Grids is not appropriate

where nonexertional limitations "significantly diminish [a

claimant's] ability to work."       Bapp v. Bowen, 802 F.2d 601,      603

(2d Cir. 1986); accord Butts v. Barnhart, supra,         388 F.3d at 383.

"Significantly diminish" means "the additional loss of work

capacity beyond a negligible one or,       in other words, one that so

narrows a claimant's possible range of work as to deprive him of


                                    36
a meaningful employment opportunity."         Bapp v. Bowen, supra, 802

F.2d at 606 (footnote omitted); accord Selian v. Astrue, supra,

708 F.3d at 421; Zabala v. Astrue, supra, 595 F.3d at 411.

Before an ALJ determines that sole reliance on the Grids is

proper in determining whether a plaintiff is disabled under the

Act, he must ask and answer the intermediate question -- whether

the claimant has nonexertional limitations that significantly

diminish his ability to work; an ALJ's failure to explain how he

reached his conclusion to this question is "plain error".             See

Maldonado v. Colvin, 15 Civ. 4016 (HBP), 2017 WL 775829 at *21-

*23   (S.D.N.Y. Feb. 23, 2017)    (Pitman, M.J.); see also Bapp v.

Bowen, supra, 802 F.2d at 606; St. Louis ex rel. D.H. v. Comm'r

of Soc. Sec., 28 F. Supp. 3d 142, 148         (N.D.N.Y. 2014); Baron v.

Astrue, 11 Civ. 4262   (JGK) (MHD), 2013 WL 1245455 at *19 (S.D.N.Y.

Mar. 4, 2013)   (Dolinger, M.J.)    (Report   &   Recommendation),

adopted at, 2013 WL 1364138      (S.D.N.Y. Mar. 26, 2013)     (Koeltl,

D.J.).   When the ALJ finds that the nonexertional limitations do

significantly diminish a claimant's ability to work, then the

Commissioner must introduce the testimony of a vocational expert

or other similar evidence in order to prove "that jobs exist in

the economy which [the] claimant can obtain and perform."             Butts

v. Barnhart, supra, 388 F.3d at 383-84         (internal quotation marks

omitted); see Heckler v. Campbell, 461 U.S. 458,          462 n.5    (1983)

("If an individual's capabilities are not described accurately by


                                    37
a rule, the regulations make clear that the individual's particu-

lar limitations must be considered.") .


       B.   The ALJ's Decision


             The ALJ applied the five-step analysis described above

and determined that plaintiff was not disabled (Tr. 18-30).

            As an initial matter, the ALJ found that plaintiff met

the insured status requirements of the Act through September 30,

2014   (Tr. 20).

            At step one of the sequential analysis, the ALJ deter-

mined that plaintiff had not engaged in any substantial gainful

activity since January 1, 2011    (Tr. 20) . 18

             At step two, the ALJ found that plaintiff had the

following severe medically determinable impairments:       pervasive

development disorder, autism spectrum disorder, OCD, executive

function disorder, anxiety and epileptic seizures      (Tr. 21).

             At step three, the ALJ found that plaintiff's impair-

ments did not meet or equal the criteria of the listed impair-

ments and that plaintiff was not, therefore, entitled to a

presumption of disability (Tr. 21-2 3) .     The ALJ gave special

consideration to Listings 11.02 (convulsive epilepsy)      and 11.03



       18
       The ALJ acknowledged plaintiff's part-time work performed
after the alleged onset disability date, but found that "this
work activity did not rise to the level of substantial gainful
activity" (Tr. 20).

                                  38
(non-convulsive epilepsy) and determined that plaintiff did not

meet these listings because he was not experiencing convulsive

seizures more than once a month and he was not experiencing non-

convulsive seizures more than once a week (Tr. 21).        The ALJ

further noted that there was evidence of plaintiff's non-compli-

ance with his seizure medication (Tr. 21).

             The ALJ also found that plaintiff's mental impairments

did not meet or medically equal Listings 12.04       (depressive and

bi-polar disorders),      12.06 (anxiety and obsessive-compulsive

disorders)    and 12.10    (autism spectrum disorder) because the

record did not show that plaintiff's mental impairments met the

requirements of paragraph B of these Listings; namely, that

plaintiff's impairments did not result in "at least two of the

following: marked restriction of activities of daily living;

marked difficulties in maintaining social functioning; marked

difficulties in maintaining concentration, persistence, or pace;

or repeated episodes of decompensation, each of extended dura-

tion"   (Tr. 21-22).      The ALJ further concluded that plaintiff did

also not meet the requirements of paragraph C of these Listings

because "the medical evidence of record [did] not indicate that

[plaintiff's] mental impairments have resulted in repeated

episodes of decompensation, a residual disease process resulting

in marginal adjustment, or a history of inability to function

outside of a highly supportive living arrangement"       (Tr. 22).


                                     39
          The ALJ then determined that plaintiff had the RFC to

perform a full range of work at all exertional levels, except

that he was limited to the nonexertional limitations of

          [Plaintiff] can understand, remember, and carry out
          simple work, and he can adapt to routine workplace
          changes.  He can occasionally interact with supervi-
          sors, coworkers, and the public.  He must never drive
          motor vehicles, work around unprotected heights or
          machinery with moving mechanical parts such as conveyor
          belts, or work on ladders, ropes, and scaffolds.
          Finally, he must avoid temperature extremes and concen-
          trated exposure to dust fumes and noxious gases.

(Tr. 22-23).

          As part of his analysis of the severity of plaintiff's

conditions and in order to reach the RFC determination, the ALJ

examined the opinions of the treating and consultative sources

and assessed the weight to be given to each opinion based on the

objective medical record (Tr. 24-27).

          The ALJ afforded "significant weight" to Dr. Figueroa's

opinion that plaintiff had no physical limitations, but that he

should avoid driving or operating machinery because it was

"consistent with the findings of her thorough examination" and

with the overall record (Tr. 24-25).

          The ALJ afforded "significant weight" to Dr.

Barenfeld's opinion that plaintiff had no physical limitations

because plaintiff "was living and working independently at

college" and the opinion was consistent with the opinion of Dr.

Figueroa (Tr. 25).   However, the ALJ assigned "little weight" to


                                40
Dr. Barenfeld's opinion that plaintiff "had no limitations with

concentration, understanding,       social interaction, and adaptation"

because Dr. Barenfeld was not a mental health expert and his

opinion was inconsistent with the evidence of record that

demonstrated that plaintiff had moderate difficulties in those

areas   (Tr. 25).

            The ALJ afforded "some weight" to Dr.          Devinsky's

opinion that plaintiff did not need more supervision than an

unimpaired worker due to his seizure disorder, but that he could

not work at heights, with power machines, with chemical hazards

or in extreme temperatures        (Tr. 25).   The ALJ noted that Dr.

Devinsky "treated [plaintiff]       for a number of years and ha[d]      a

longitudinal understanding of his impairment, treatment, and

symptoms"   (Tr. 25) .   The ALJ further found that this opinion was

"consistent with the evidence of record pertaining to [plain-

tiff's]   seizures"   (Tr. 25).    However, the ALJ assigned "little

weight" to Dr. Devinksy's opinion that plaintiff "should obtain

disability due to his seizure disorder and medical diagnoses"

because (1)   the record did not support a change in plaintiff's

condition during the few weeks between Dr. Devinsky's first

opinion that he could perform low stress work and his second

opinion that plaintiff was disabled,          (2)   the opinion was vague,

conclusory and lacked a function-by-function analysis and (3)

whether plaintiff is "disabled" is a determination reserved to


                                      41
the Commissioner (Tr. 25).

           The ALJ afforded "some weight" to the opinion of Dr.

Helprin that plaintiff's psychiatric difficulties were not

significant enough to interfere with his ability to function on a

daily basis because the opinion was consistent with her

examination and with the functioning exhibited by plaintiff,

"including living independently at college, attending classes

five days a week, performing activities of daily living,

socializing with friends,      and maintaining part time employment"

(Tr. 25-26).

            The ALJ afforded "some weight" to Dr. Copans' opinion

that plaintiff should avoid holding jobs "with a high potential

for social conflict" and that he would be best at jobs that were

"fairly routine"   (Tr. 26).     The ALJ found this opinion to be

consistent with Dr. Copans' thorough examination, with the

opinion of Dr. Helprin and with plaintiff's activities of daily

living (Tr. 26).

            The ALJ afforded "little weight" to SW Zeman's opinion

that plaintiff "was severely limited in his ability to follow

through with set goals and he needed continued intensive support

to help him move forward"       because SW Zeman was not an acceptable

medical source   (Tr. 26).     The ALJ further found the opinion to be

"vague,   conclusory,   and lack [ing]    [a]   function-by-function

analysis" and that it was inconsistent with the opinions of Ors.


                                     42
Helprin and Copans   (Tr. 26-27).

            The ALJ also considered plaintiff's testimony in his

RFC determination and found that while plaintiff's medically

determinable impairments could have caused his alleged symptoms,

a review of the entire case record showed that plaintiff's

statements regarding their intensity, persistence and limiting

effects were not entirely credible (Tr. 27).      First, the ALJ

found that plaintiff's daily activities were not as limited as

plaintiff claimed, considering he graduated college with a 3.14

grade point average, lived independently for four years of

college, ran track and field, was president of the political

awareness club and was a founder of the poetry club (Tr. 27)

Second, the ALJ noted that plaintiff's treatment consisted

entirely of medication which appeared to control his impairments

(Tr. 27).    Third, plaintiff successfully found employment after

he graduated, and the ALJ and the VE disagreed with plaintiff's

arguments that this position was a "sheltered workshop"     (Tr. 27-

28) .

            At step four,   the ALJ found that plaintiff had no past

relevant work because his part-time work history did not reach

"substantial gainful activity levels"     (Tr. 28-29).

            At step five,   the ALJ found that, based on the Grids

and the VE's testimony,     jobs existed in significant numbers in

the national economy that plaintiff could perform, given his age,


                                    43
education, work experience and RFC (Tr. 29-30).


     C.    Analysis of the
           ALJ's Decision


            Plaintiff contends that the ALJ's disability

determination was erroneous because:          (1) the ALJ violated in

treating physician rule;     (2) the ALJ failed to properly assess

plaintiff's credibility and (3) the ALJ's RFC assessment was

"flawed"   (Plaintiff's Notice of Motion for Judgment on the

Administrative Record and Pleadings and Memorandum of Law in

Support, dated July 16, 2018     (D. I. 14)    ("Pl. Memo.")).   The

Commissioner contends that the ALJ's decision was supported by

substantial evidence and should be affirmed (Memorandum of Law in

Support of Defendant's Cross-Motion for Judgment on the Plead-

ings, dated Sept. 13, 2018     (D.I. 17)   ("Def. Memo.")).

            As described above, the ALJ went through the sequential

process required by the regulations.          The ALJ's analysis at steps

one and two were decided in plaintiff's favor,         and the Commis-

sioner has not challenged those findings.          Step three was decided

in the Commissioner's favor,    and plaintiff has not challenged

those findings.    I shall, therefore,     limit my discussion to

addressing whether the ALJ's analysis at step four and five

complied with the applicable legal standards and was supported by

substantial evidence.



                                   44
              1.   The Treating Physician Rule


              Plaintiff contends that remand is required because the

ALJ gave less than controlling weight to the opinions of Dr.

Devinsky (Pl. Memo. at 14-17).

              In considering the evidence in the record, the ALJ must

afford deference to the opinions of a claimant's treating physi-

cians.      A treating physician's opinion will be given controlling

weight if it is "well-supported by medically acceptable clinical

and laboratory diagnostic techniques and is not inconsistent with

the other substantial evidence in .              [the]   record."   20 C.F.R.

§§   404.1527(c) (2),   416.927(c) (2);" 9 see also Shaw v. Chater, 221

F.3d 126, 134      (2d Cir. 2000); Diaz v. Shalala, 59 F.3d 307, 313

n.6 (2d Cir. 1995); Schisler v. Sullivan, 3 F.3d 563, 567             (2d

Cir. 1993).

              "[G]ood reasons" must be given for declining to afford

a treating physician's opinion controlling weight.              20 C.F.R.   §§

404.1527(c) (2),     416.927(c) (2); Schisler v. Sullivan, supra, 3

F.3d at 568; Burris v. Chater,       94 Civ. 8049 (SHS), 1996 WL 148345

at *4 n.3     (S.D.N.Y. Apr. 2,   1996)    (Stein,   D.J.).   The Second

Circuit has noted that it "'do[es] not hesitate to remand when



       19
      The SSA recently adopted regulations that alter the
standards applicable to the review of medical opinion evidence
with respect to claims filed on or after March 27, 2017.   See 20
C.F.R. §§ 404.1520c, 416.920c.   Because plaintiff's claim was
filed before that date, those regulations do not apply here.

                                      45
the Commissioner has not provided "good reasons" for the weight

given to a treating physician[']s opinion.'"                    Morgan v. Colvin,

592 F. App'x 49, 50        (2d Cir. 2015)       (summary order), quoting

Halloran v. Barnhart, 362 F.3d 28,              33   (2d Cir. 2004); accord

Greek v. Colvin, 802 F.3d 370, 375              (2d Cir. 2015).

              As long as the ALJ provides "good reasons" for the

weight accorded to the treating physician's opinion and the ALJ's

reasoning is supported by substantial evidence, remand is unwar-

ranted.      See Halloran v. Barnhart, supra, 362 F.3d at 32-33; see

also Atwater v. Astrue, 512 F. App'x 67, 70                    (2d Cir. 2013);

Petrie v . Ast rue , 4 12 F . App ' x 4 0 1 , 4 0 6 - 0 7 ( 2 d Cir . 2 0 11 )   ( sum -

mary order); Kennedy v. Astrue,             343 F. App'x 719, 721          (2d Cir.

2 00 9)   ( summary order) .     "The opinions of examining physicians are

not controlling if they are contradicted by substantial evidence,

be that conflicting medical evidence or other evidence in the

record."      Krull v. Colvin,       669 F. App'x 31, 32          (2d Cir. 2016)

(summary order)       (citation omitted); see also Monroe v. Comm'r of

Soc . Sec . , 6 7 6 F . App ' x 5 , 7 ( 2 d Cir . 2 0 1 7 )    ( summary order ) .        The

ALJ is responsible for determining whether a claimant is "dis-

abled" under the Act and need not credit a treating physician's

determination on this issue if it is contradicted by the medical

record.      See Wells v. Comm'r of Soc. Sec.,                338 F. App'x 64,       66

(2d Cir. 2009)       (summary order).

              The ALJ may rely on the opinion of a consultative


                                           46
physician where it is supported by substantial evidence in the

record.   See Richardson v. Perales, supra, 402 U.S. at 410;

Camille v. Colvin,   652 F. App'x 25, 27-28    (2d Cir. 2016)   (summary

order); Diaz v. Shalala, supra, 59 F.3d at 313 n.5; Mongeur v.

Heckler, supra,   722 F.2d at 1039; see also Shrack v. Berryhill,

3:16 CV 2064   (RMS), 2018 WL 2926564 at *10     (D. Conn. June 7,

2018)   ( "The Second Circuit has recognized .      . the opinions of

non-examining sources may 'override treating sburces' opinions,

provided they are supported by evidence in the record." quoting

Schisler v. Sullivan, supra, 3 F.3d 563 at 1993).

           Plaintiff claims, and the Commissioner and the ALJ

concede, that Dr. Devinksy was one of plaintiff's treating

physicians.    Plaintiff contends that the ALJ violated the treat-

ing physician rule when he afforded "some weight" to Dr.

Devinsky's August 2016 opinion that plaintiff did not need more

supervision than an unimpaired worker due to his seizure disor-

der, but that he could not work at heights, with power machines,

with chemical hazards or in extreme temperatures, and when he

afforded "little weight" to Dr. Devinsky's September 2016 opinion

that plaintiff should "obtain disability"      (Pl. Memo. at 14-17)

           Plaintiff's first objection is somewhat puzzling.

Although plaintiff is correct that the ALJ used the term "some

weight" and not "significant weight" when he was assessed Dr.

Devinsky's August 2016 opinion, the ALJ's RFC finding was taken


                                  47
almost verbatim from Dr.        Devinsky's opinion (Tr. 25).        The ALJ

found that plaintiff had the RFC to perform a full range of work

at all exertional levels, except that he was limited to the

nonexertional limitations of "never driv[ing] motor vehicles,

work[ing] around protective heights or machinery with moving

mechanical parts" and "avoid[ing] temperature extremes and

concentrated exposure to dust fumes and noxious gases"               (Tr. 22-

23).   This RFC is entirely consistent with Dr. Devinsky's opinion

that plaintiff "could not work at heights, with power machines or

chemical hazards or in extreme temperatures"           (Tr. 25).

            Thus, the ALJ did not violate the treating physician

rule by affording "some weight" to this opinion.              See Walzer v.

Chater,   93 Civ.   6240   (LAK), 1995 WL 791963 at *9       (S.D.N.Y. Sept.

26, 1995)   (Kaplan,   D.J.)    (holding that even if the ALJ violated

some portion of the treating physician rule,           any such error is

considered harmless if it would not have changed the ultimate RFC

finding).

            Turning to Dr. Devinsky's second opinion that plaintiff

should "obtain disability", the ALJ provided good reasons for

affording "little weight" to this opinion.

            First, the ALJ found this opinion to be inconsistent

with Dr. Devinsky's prior medical source statement given just a

few weeks earlier      (Tr.   25).   On August 17,   2016,   Dr.   Devinsky

opined that plaintiff would not require more supervision at work


                                       48
because of his epilepsy and that he was capable of performing a

low-stress job, but that plaintiff was unable to operate machin-

ery, work at heights or operate a motor vehicle             (Tr.    653-54).

Less than a month later, Dr. Devinsky wrote a letter in which he

stated that plaintiff should "obtain disability due to his

seizure disorder and medical diagnoses"          (Tr.   655) .     The ALJ is

correct is that these two opinions are inconsistent.

            The ALJ is also correct that the record did not support

a change in plaintiff's condition during the three weeks between

Dr. Devinsky's first opinion that plaintiff could perform low

stress work and his second opinion that plaintiff was disabled

(Tr. 25).    Plaintiff contends that by listing this reason, the

ALJ "impermissibly substitute[d] his opinion for competent

medical opinion"    (Pl. Memo. at 16).        The ALJ did no such thing.

A plain reading of the record shows that plaintiff did not

experience any additional seizures between August 17 and Septem-

ber 7, 2016, nor did he even go visit or get examined by any

other medical provider.    Thus, there is no logical explanation

for the inconsistency between Dr. Devinsky's two opinions.

            Second, the ALJ correctly found this opinion to be

"vague, concl usory, and lack [ ing]    [a]    function-by-function

analysis"   (Tr. 25).   It is clear from the September 7,             2016

letter that Dr.    Devinsky did not examine plaintiff on that date

and did not provide a function-by-function analysis, or any


                                   49
explanation for that matter, as to why he believed plaintiff

should "obtain disability"   (Tr.   655).

           Third, it is well settled that "[a] treating physi-

cian's statement that the claimant is disabled cannot itself be

determinative" with respect to a claim of disability claim under

the Act.   Snell v. Apfel, 177 F.3d 128, 133 (2d Cir. 1999); see

also Harris v. Astrue,   935 F. Supp. 2d 603,    609   (W.D.N.Y. 2013),

aff'd, 561 F. App'x 81   (2d Cir. 2014)     (treating physician's

"opinion that plaintiff appeared permanently disabled and unable

to do any work is a conclusion of law specifically reserved to

the judgment of the Commissioner").

           Thus, the ALJ provided good reasons for not giving

controlling weight to Dr. Devinsky's opinion that plaintiff

should "obtain disability" and did not violate the treating

physician rule.


           2.   Plaintiff's Credibility


           Plaintiff next contends that the ALJ erred in assessing

plaintiff's credibility by not giving proper weight to plain-

tiff's subjective complaints and his claims of their effect on

his ability to work (Pl. Memo. at 17-20).

           In Genier v. Astrue, supra,      606 F.3d at 49, the Second

Circuit set out the framework an ALJ must follow in assessing the

credibility of a plaintiff's subjective complaints in making an


                                    50
RFC finding:

            When determining a claimant's RFC, the ALJ is required
            to take the claimant's reports of pain and other limi-
            tations into account, 20 C.F.R. § 416.920; see
            McLaughlin v. Sec'y of Health, Educ. & Welfare, 612
            F.2d 701, 704-05 (2d Cir. 1980), but is not required to
            accept the claimant's subjective complaints without
            question; he may exercise discretion in weighing the
            credibility of claimant's testimony in light of the
            other evidence in the record.   Marcus v. Califano, 615
            F.2d 23, 27 (2d Cir. 1978).

                  The regulations provide a two-step process for
            evaluating a claimant's assertions of pain and other
            limitations.   At the first step, the ALJ must decide
            whether the claimant suffers from a medically determi-
            nable impairment that could reasonably be expected to
            produce the symptoms alleged.    20 C.F.R. § 404.1529(b)
            That requirement stems from the fact that subjective
            assertions of pain alone cannot ground a finding of
            disability.   20 C.F.R. § 404,1529(a).   If the claimant
            does suffer from such an impairment, at the second
            step, the ALJ must consider "the extent to which [the
            claimant's] symptoms can reasonably be accepted as
            consistent with the objective medical evidence and
            other evidence" of record.   Id.   The ALJ must consider
            "[s]tatements [the claimant] or others make about [his]
            impairment (s), [his] restrictions, [his] daily activi-
            ties, [his] efforts to work, or any other relevant
            statements [he] make[s] to medical sources during the
            course of examination or treatment, or to [the agency]
            during interviews, on applications, in letters, and in
            testimony in [its] administrative proceedings."

20 C.F.R.   §   404.1512(b) (3); see also 20 C.F.R.   §   404.1529(a);

S.S.R. 96-7p, 1996 WL 374186 at *l       (July 2, 1996).    An ALJ's

credibility determination is entitled to deference.           See Snell v.

Apfel, 177 F.3d 128, 135 (2d Cir. 1999)       ("After all, the ALJ is

in a better position to decide issues of credibility.") .

            Applying the two-part framework,     and referring specifi-

cally to SSR 96-7p, supra, the ALJ found that "after careful

                                    51
consideration of the evidence .           [plaintiff's] medically

determinable impairments could reasonably be expected to cause

the alleged symptoms; however,     [plaintiff's]      statements concern-

ing the intensity, persistence and limiting effects of these

symptoms   [were]   not entirely consistent with the medical evidence

and other evidence in the record"       (Tr. 27) .    Specifically, the

ALJ found that plaintiff's claim that he was too disabled to work

inconsistent with plaintiff's daily activities, his course of

treatment and his prior work history        (Tr.   27-28).

            Plaintiff graduated Mount Saint Mary's College with a

3.14 grade point average and was an active member of the student

body during his four years there     (Tr.   40-48).     Although plaintiff

explained that he was given special accommodations when he took

his examinations, the record reflects that he was able to go to

class five days a week, participate in track and field,               start a

poetry club and become president of the political awareness club

(Tr.   40-48).   The record also reveals that plaintiff was capable

of living independently on campus for four years             (Tr.   41).   Thus,

plaintiff's description of daily activities is inconsistent with

his subjective complaints.

            Plaintiff's treatment throughout the entire relevant

period consisted of medication.      Although there are some

instances of non-compliance throughout the record, these medica-

tions appear to have largely controlled plaintiff's epilepsy and


                                   52
did not cause him to suffer any debilitating side effects that

would prevent him from maintaining work.

            Finally, there is substantial evidence that plaintiff

worked in seasonal and part-time jobs from high school through

the present (Tr. 51-56).     While plaintiff testified that he had

some difficulties working with authority figures and following

instructions, he reported that he never lost a job because of

those difficulties, and that was doing well in his position as a

food server because he was given clearly defined tasks      (Tr. 83,

250) .   The ALJ accounted for these difficulties by limiting

plaintiff to simple, unskilled work and work that only required

occasional contact with others     (Tr. 23).

            Thus, the ALJ properly considered plaintiff's

credibility when making his RFC determination.


            3.   Step 4: the RFC


            Plaintiff contends that the ALJ's RFC determination was

"flawed" because his summary of the evidence in support of his

RFC was "confusing", the ALJ should have called a medical expert

and the ALJ "improperly modifie[d]" part of Or. Devinsky's

opinion (Pl. Memo. at 21-23).      Plaintiff's claims are meritless.




                                   53
               a.    The ALJ's Summary


          First, the ALJ's summary of the medical evidence was

not "confusing."    On the contrary, the ALJ discussed the opinions

of plaintiff's treating and consultative physicians and went on

to explain in detail how he accounted for plaintiff's

nonexertional limitations:

          In summary, the medical record and [plaintiff's] alle-
          gations support the residual functional capacity de-
          fined above.   The epileptic seizures are accounted for
          by limiting [plaintiff] to never driving motor vehi-
          cles; working around unprotected heights or machinery
          with moving mechanical parts such as conveyor belts;
          working on ladders, ropes, and scaffolds; and avoiding
          temperature extremes and concentrated exposure to dust
          fumes and noxious gases.   This is supported by the
          medical records indicating periodic seizures and treat-
          ment for such seizures for much of [plaintiff's] life,
          the opinion of [plaintiff's] neurologist, Dr. Devinsky,
          and the recommendations that [plaintiff] not obtain a
          driver's license.   [Plaintiff's] mental impairments are
          accounted for by the limitations that [plaintiff] is
          capable of simple work, adapting to routine workplace
          changes, and occasionally interacting with supervisors,
          coworkers, and the public.   This is supported by Dr.
          Devinsky's opinion that [plaintiff] is capable of low
          stress work, Dr. Copans' opinion that [plaintiff] avoid
          certain jobs with a high potential for social conflict
          and that he may be best at routine jobs, and the opin-
          ion of J. Alpert that [plaintiff] is capable of full
          time employment with accommodations for his limits with
          stress tolerance and responding to others in the work-
          place.   It is supported by the evidence that indicates
           [plaintiff] has problems with multi-tasking, conflicts
          with authority, and difficulty with social interac-
          tions.   It is also supported by [plaintiff's] activi-
          ties of daily living and his ability to live independ-
          ently at college, participate in social and sports
          clubs, and engage in part time employment that involves
          simple and routine tasks.


                                 54
(Tr. 28     (internal citations omitted)).                  The ALJ's summary is

extremely clear and concise, and shows that his RFC finding was

supported by substantial evidence.                    Furthermore, plaintiff does

not set forth any substantive arguments as to why the summary was

improper or confusing.


                         b.   No Medical Expert


               Plaintiff's argument that the ALJ erred by not calling

a medical expert to assess plaintiff's RFC similarly fails.

While an ALJ has an obligation to fully develop the record,                                  it is

well established that "where there are no obvious gaps in the

administrative record, and where the ALJ already possesses a

'complete medical history,' the ALJ is under no obligation to

seek additional information in advance of rejecting a benefits

claim."      Rosa v. Callahan, 168 F. 3d 72, 79 n. 5 (2d Cir. 1999),

quoting Perez v. Chater, 77 F.3d 41,                   48   (2d Cir. 1996).

Furthermore, the regulations do not require that the ALJ seek an

opinion of a medical expert at step four.                       See Velez v. Colon, 15

Ci v . 0 4 8 7 ( SAS ) , 2 0 1 5 WL 8 4 914 8 5 at * 9 - * 1 0 ( S . D . N . Y . Dec . 9 ,

2015)    (Scheindlin, D.J.)           (ALJ under no obligation to seek an

expert medical opinion); Van Valkenberg ex rel. B.G. v. Astrue,

08 CV 0959 (DNH/VEB), 2010 WL 2400455 at *17                        (N.D.N.Y. May 27,

2010)    (Report     &    Recommendation), adopted at, 2010 WL 2400443

(N.D.N.Y. June 10, 2010)              ("[T]he regulations leave calling a


                                               55
medical expert to the discretion of the ALJ.").

           The ALJ had a full administrative record here with

medical records from more than ten different healthcare providers

who treated or examined plaintiff over a 20-year period prior to

the hearing.     Thus, the ALJ was under no obligation to call or

consult with a medical expert during his RFC analysis.


           c.    The ALJ Did Not "Modify"
                 Dr. Devinksy's Opinion


            Finally, plaintiff contends that the ALJ "impermissibly

modifie[d] Dr. Devinsky's opinion" because Dr. Devinsky opined

that plaintiff should "[a]void extremes in temperature, avoid

dust,   fumes, gas and chemical hazards'' and the ALJ improperly

"insert[ed] the word 'concentrated' into his paraphrase of Dr.

Devinsky' s opinion"   (Pl. Memo. at 23).

            Plaintiff misstates the record.    The ALJ paraphrased

Dr. Devinsky's opinion correctly and did not include the word

"concentrated"    (Tr. 25).   In fact, the ALJ paraphrased this

opinion almost word-for-word from what is stated in plaintiff's

motion papers:

            Dr. Devinsky     . opined on August 17, 2016 that due
            to [plaintiff's] seizure disorder, he does not need
            more supervision than an unimpaired worker, but that he
            cannot work at heights, with power machines, or operate
            a motor vehicle.   [Plaintiff] should avoid extremes in
            temperature, dust, fumes, gases, and chemical hazards.
            He also opined that [plaintiff] is capable of low
            stress work.  The undersigned gives this opinion some
            weight.

                                   56
(Tr. 25).    In all likelihood, plaintiff is referring to the ALJ's

RFC finding in which the ALJ stated that plaintiff "must also

avoid concentrated exposure to dust,      fumes and noxious gases"

(Tr. 23).

             First, an ALJ is not required to adopt a treating's

physician's opinion verbatim in his RFC analysis so long as his

RFC finding is supported by substantial evidence, as it is here.

See Stewart v. Berryhill, 16 Civ. 4940         (CS) (JCM), 2017 WL 2992504

at *l (S.O.N.Y. July 14, 2017)      (Seibel,   D.J.)   ("the RFC determi-

nation is the Commissioner's decision under the applicable

regulations, so it need not parrot the finding of any particular

doctor") .    Second, plaintiff fails to explain how the omission of

the word "concentrated" would have changed the ALJ's disability
                 20
determination.        The VE testified that a person with plaintiff's


     20
      Plaintiff cites Forrest v. Colvin, 15 Civ. 1573 (KPF),
2016 WL 3528191 (S.D.N.Y. June 22, 2016) (Failla, D.J.), which
provides some support for his position.  However, Forrest v.
Colvin is distinguishable here.  In that case, the ALJ
specifically relied on a consultative physician's opinion that a
plaintiff could engage in light exertional work so long as she
avoided "concentrated exposure to dust, fumes, gases, extreme
temperatures and allergens" as a reason to reject the opinion of
plaintiff's treating physician because it was inconsistent with
the consultative physician's findings.  2016 WL 3528191 at *9-
*13.  However, the consultative physician's report never
mentioned the word "concentrated." 2016 WL 3528191 at *9-*13.
The Honorable Katherine Polk Failla, United States District Judge
found that because of this error, this was not a "good reason"
for the ALJ's rejection of the treating physician's opinion.
2016 WL 3528191 at *13.  Judge Failla further found that "the
ALJ's addition of the word 'concentrated' before the list of
irritants [p]laintiff must avoid may have significantly impacted
                                                    (continued ... )

                                    57
nonexertional limitations could perform work as a mail clerk,

office helper, housekeeper and marker (Tr. 29).          With the excep-

tion of potentially a housekeeper, none of the aforementioned

positions would require "exposure to dust,          fumes and noxious
                                            2
gases."    Thus, remand is not warranted.       :




IV.   Conclusion


           Accordingly,   for all the foregoing reasons, the

Commissioner's motion for judgment on the pleadings is granted



      20
       ( • • • continued)
his decision not to call a vocational expert and, ultimately, his
'not disabled' finding."  2016 WL 3528191 at *13.

      Thus, Forrest's rationale is inapplicable here because (1)
the ALJ did not improperly mis-characterize Dr. Devinsky's
opinion, (2) the ALJ did not specifically rely on Dr. Devinsky's
opinion to reject the opinion of another treating physician and
 (3) the ALJ called and specifically relied on a VE's testimony.
See Stewart v. Berryhill, 16 Civ. 4940 (CS) (JCM), 2017 WL 9534748
at *22 (S.D.N.Y. June 23, 2017) (McCarthy, M.J.) (no error where
a doctor's report stated that plaintiff "should avoid smoke,
dust, or other known respiratory irritants" and the ALJ added the
word "concentrated" to his RFC) (Report & Recommendation),
adopted at Stewart v. Berryhill, supra, 2017 WL 2992504 at *1 n.2
 (noting how the underlying facts of that case were
distinguishable from Forrest).
      21
       Plaintiff also argues that the testimony of the VE was
"flawed" because the hypotheticals proffered to him were
"inaccurate and incomplete" ( Pl. Memo. at 24) . However,
plaintiff's only substantive argument to support this assertion
is that the ALJ's "credibility determination and RFC
determinations [were] deficient" (Pl. Memo. at 24).   As discussed
at length above, the ALJ's credibility and RFC determinations
were proper and supported by substantial evidence.   Thus, the
hypotheticals posed to the VE were proper and his testimony was
not flawed.

                                  58
and plaintiff's motion is denied.    The Clerk of the Court is

respectfully requested to mark D.I. 13 and D.I. 16 closed, and

respectfully requested to close the case.

Dated:   New York, New York
         March 25, 2019

                                     SO ORDERED




                                     HENRYPIAN                -Pf
                                     United States Magistrate Judge

Copies transmitted to

All Counsel




                                59
